Appellant, in his motion for a rehearing, for the first time contends that the judgment of affirmance should be set aside and the cause reversed and remanded, because the court reporter who took the testimony, died before completing the statement of facts and the notes of his objections to evidence. That by reason thereof he is unable to present to this Court a true and correct statement of facts and bills of exceptions. The allegations in the motion are entirely too general. There is no allegation to the effect that after the stenographer died, he prepared a statement of facts and bills of exceptions and presented *Page 144 
the same to the district attorney and the judge who presided over the trial for approval, etc., as he might have done under Art. 760 Cow. C. P. Nor is it alleged that the stenographer died shortly before the time in which to file the same had expired and he did not have sufficient time left in which to prepare one from memory and file it within the prescribed time. Consequently he has not brought himself within the rule which would relieve him of any negligence in failing to prepare a statement of facts, accompanied by a proper certificate as to its correctness, as required by law, and present the same to the court and district attorney for approval. See Vol. 4, Tex. Juris., Sec. 286, p. 418 and authorities cited.
The motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.